Case 1:19-cr-10080-NMG Document 1454 Filed 08/06/20 Page 1 of 1

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA
V.

Criminal No.: 19-10080-NMG

DAVID SIDOO, ez. al.,

Defendants

ASSENTED-TO MOTION TO CONTINUE OCTOBER 2020 TRIAL
On February 27, 2020, this Court scheduled two jury trials in the above-referenced case.

The first — which is the subject of this motion — is set to begin on October 5, 2020 with jury
selection starting September 29. There are four defendants remaining in that trial. The second is
scheduled to begin on January 11, 2021; six defendants remain in the second trial. For the
reasons set forth below, the government — with the assent of the October trial defendants —
moves to continue the October trial until late February 2021 or a date thereafter that is
convenient for the Court.

1. Witness Preparation and Trial Attendance: The vast majority of the potential witnesses
in this case reside in California,! Texas and Georgia, states where there has been a
significant surge in cases of COVID-19. Given the current trial date, the parties will need
to begin preparing witnesses in the coming weeks. The evidence in this case consists
largely of documents and recordings. Thus, in order to adequately prepare witnesses for
both direct and cross examination, it is necessary to meet with them in person. This will
require air travel by the witnesses and/or representatives of the government, among
others, and potentially two weeks of quarantine upon arrival or return or both. Witness
preparation, therefore, will be exceedingly difficult and is likely to create safety concerns
for individuals involved, some of whom are particularly susceptible to COVID-19 due to

 

! Los Angeles County, where the University of Southern California is located, has
recently experienced a surge in COVID cases and hospitalizations. See, e.g.,
https://losangeles.cbslocal.com/2020/07/1 4/coronavirus-los-angeles-county-single-day-record-

cases-hospitalizations/.
Wor able t4: Ah Bane vitor Ahet Catt At ipa pedadaled
Wlon., Fie, 22, 2O2 (, ce SiO og tee

Vorgesen, USOT 9/2

PS Commence or
